Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yakubisin (US 2017/0160370) in view of Wall (US 2018/0198211, cited on IDS).

Regarding claim 1, Yakubisin teaches a LORAN device comprising a housing (130, Fig. 2; para. [0036]; Figs. 4-5; paras. [0047]-[0048]), a LORAN antenna (120, Fig. 3) carried by the housing (para. [0036]), and a LORAN receiver (30/31, Fig. 3) carried by the housing (para. [0036]) and coupled to the LORAN antenna (see Fig. 3). 
Yakubisin does not teach that LORAN antenna 120 is electrically short and coupled to at least on RF crystal resonator so that the electrically short LORAN antenna 
Wall teaches a device comprising an electrically short antenna (10, Figs. 1a-c; para. [0003]) coupled to a receiver (18, Figs. 1a-c) and at least one radio frequency (RF) crystal resonator coupled to the electrically short antenna so that the electrically short antenna is forced to a resonant condition for a receive signal (16, Figs.1a-c in view of para. [0046]).
Wall’s antenna is a dipole antenna (10, 12, Figs. 1a-c; para. [0033]). A dipole antenna produces an “omni-azimuth pattern” as taught by Yakubsin. Wall’s device “enable[s] compact and efficient low frequency antennas for small and mobile platforms” (paras. [0007], [0049]). LORAN operates at low frequencies, and Yakubisin teaches a mobile platform.   
It would have been obvious to modify Yakubisin in view of Wall because Yakubisin’s antenna must be implemented somehow, and Wall’s device provides a compact and efficient low frequency antenna for mobile platforms. This is a matter of applying a known technique to a known device ready for improvement to yield predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.  

Regarding claim 2, Wall’s at least one RF crystal resonator comprises at least one quartz crystal resonator (para. [0046]).  



Regarding claim 4, Wall’s electrically short antenna comprises a dipole antenna having first and second antenna elements (10, 12, Figs. 1a-c; para. [0033]).  

Regarding claims 5 and 12, Wall teaches that the first antenna element is electrically floating and the second antenna element defines a ground plane (10, 12, 14, Fig. 1c; para. [0037]).  

Regarding claims 7 and 14, Wall teaches that the RF quartz crystal resonator provides an inductance “much higher than a comparable prior art coiled inductor” (para. [0043]), and shows one example of inductances between approximately 0.9 and 20 Henry for an operating frequency of 67.5kHz (Fig. 3), and second example of inductances between approximately 0.003 and 0.9 Henry for an operating frequency of 1.0006MHz (Fig. 4). Fig. 2b shows an equivalent circuit of the resonator, Tables I and II give example circuit parameter values for different frequency bands, and paras. [0048]-[0049] teach how to design a resonator for different frequency bands and calculate inductance for a particular frequency.  
Regarding an inductance of 0.25-0.75 Henry, Applicant’s specification merely states that “such high values of inductance may be difficult to accomplish with coils” 
Wall’s teachings enable one of ordinary skill to design a resonator having an inductance in the claimed range at LORAN frequencies (90-110 kHz, as per specification para. [0004]). It would have been obvious to implement Wall’s teachings in a resonator having inductance in the range 0.25-0.75 Henry because it is merely a matter of obvious design choice. 

Regarding claim 8, Yakubisin’s LORAN device comprises an RF amplifier (320-3, Fig. 6), and LORAN receiver electronics coupled to the RF amplifier (330-3, 345, Fig. 6).  

Regarding claim 9, Yakubisin does not teach a display carried by the housing and coupled to the LORAN receiver.  However Yakubisin teaches that the receiver processor (340, Fig. 3) outputs information such as latitude and longitude (para. [0040]), and Examiner takes official notice that it is well-known to use a display to output such information. It would have been obvious to modify Yakubisin by adding a display to the LORAN device because the information must be output somehow and a display is a well-known means that could be used with predictable results. Regarding “carried by the housing”, there are a finite number of predictable ways in which such display could be provided, including carried by the housing, any of which would have at least been  a finite number of identified, predictable solutions, with a reasonable expectation of success is an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.
 
Regarding claims 10 and 16, Yakubisin’s LORAN device comprises an enhanced LORAN (eLORAN) device (abstract).  

Regarding claim 15, the limitations are the same as those of claims 8 and 9 and are rejected for the same reasons. 

Regarding claims 17-21 and 23, the LORAN device resulting from the combination of Yakubisin and Wall as discussed above with respect to claims 1-5, 7-12, 14, and 16 is necessarily made by performing the claimed steps.

Allowable Subject Matter

Claims 6, 13, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or make obvious a second crystal resonator coupled in parallel with the first and second antenna elements.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Seavey (US 5,099,249) teaches a LORAN device comprising an antenna, resonant disc, and receiver (Fig. 2, 2:51-61, 5:47-57).
Mayes (US 8,026,860) teaches an electrically small antenna with at least one resonator (abstract, Fig. 3, claim 1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469.  The examiner can normally be reached on Monday-Thursday, 9AM - 4PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CASSI J GALT/Primary Examiner, Art Unit 3648